Case 1:20-cv-05949-EK-RLM Document 15 Filed 04/28/21 Page 1 of 1 PagelD #: 59

WAIVER OF SERVICE OF SUMMONS
To: Saradja Paul, Esq.

I acknowledge receipt of your request that I waive service of a summons and complaint in an action filed
by you against my clients, Toggle Web Media LLC d/b/a Icy AF Jewelry and Moshe Priyev, Case
Number 20-CV-5949 in the United States Eastern District Court. I have also received a copy of the
complaint in this action, two copies of this waiver, and a means by which I can return this signed waiver
to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in this lawsuit
by not requiring that my clients be served with judicial process in the manner provided by Rule 4 of the
Federal Rules of Civil Procedure.

My client will retain all defenses or objections to the lawsuit or to the jurisdiction of the court except for
objections based on a defect m the summons or in the service of the summons.

I understand that a judgment may be entered against my client if an answer or motion under FRCP 12(b)
is not served on you within 90 days after April 19, 2021.

Dated: April 19, 2021

Craig K. Tyson, Esq.
Attomey for Defendants

ics

Moshe Priyev
Defendant

 

Toggle Web Media LLC d/b/a Icy AF Jewelry

Moshe Prryev
